Title: To Thomas Jefferson from John Irvin, 17 May 1803
From: Irvin, John
To: Jefferson, Thomas


          
            Dear Sir
                     
             Lancaster Fairfield County S. Ohio 17th. May 1803
          
          On perusing a Law of the last session of Congress, I observed that provisions were made for establishing a Land Office at the Town of Zaneville. should a Register not be appointed to that Office, I beg leave to offer myself as a candidate, and should it be concieved proper to confer that office on my self, it shall be my constant care, and greatest Pleasure, to discharge the duties appertaining to the same, with that Assiduity, and Punctuality, which the importance of the institution requires
          Except, Sir, the high Esteem of Your Humble Servant
          
            John Irvin
          
        